 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE MANUEL GUTIERREZ,                              Case No. 1:18-cv-01530-DAD-SAB

11                   Plaintiff,                          ORDER RE STIPULATION TO DISMISS
                                                         ALL REQUESTS FOR ATTORNEYS’ FEES
12           v.                                          AND COSTS

13   CITY OF KINGSBURG, et al.,                          (ECF No. 21)

14                   Defendants.

15

16          On February 20, 2019, the Court entered judgment in this action and ordered that any

17 motion for attorneys’ fees be filed within sixty days of the order. (ECF No. 14.) The deadline to

18 file a motion was subsequently extended on April 16, 2019, and July 16, 2019. (ECF Nos. 17,

19 19.)    On October 18, 2019, the parties filed a stipulation dismissing with prejudice, any

20 outstanding requests for attorneys’ fees and costs. (ECF No. 21.)

21          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that any claims or

22 requests for attorneys’ fees and costs in this action are dismissed with prejudice and satisfied.

23
     IT IS SO ORDERED.
24

25 Dated:      October 21, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
